                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HAROLD BRYAN WILSON, and RILEY
NICOLE SHADLE,
                                                         8:16CV524
                  Plaintiffs,

      vs.                                        PROGRESSION ORDER
                                                     (AMENDED)
JASON GEERDES, in their Official
Capacity; SCOTT FRAKES, Director, in
their Official Capacity; TAGGART
BOYD, Warden, in their Official
Capacity; and MICHELE CAPPS, in her
official capacity as Warden of the
Nebraska State Penitentiary;

                  Defendants.


      The parties filed a Joint Motion to Amend Progression Order (Filing No.
100), requesting an extension of certain progression deadlines set in Filing No.
84, or amended in Filing No. 94.


      IT IS ORDERED:


   1) The deposition deadline is now January 31, 2019.


   2) Cross-motions for summary judgment based on stipulated facts shall be
      filed on or before March 14, 2019, with any response due on or before
      April 15, 2019. No reply shall be filed absent leave of the court for good
      cause shown.


   3) The deadline for filing motions to exclude testimony on Daubert and
      related grounds is now March 14, 2019.
4) The clerk shall set an internal case management deadline of March 18,
  2019: Confirm that cross-motions were timely filed.


  Dated this 28th day of December, 2018.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge




                                   2
